On petition for re-hearing it is pointed out that subrogation to the amount of the J. C. Sims mortgage or $6,100.00 was allowed in favor of the Federal Land Bank of Columbia by the main opinion. It is now contended that this amount should be limited to $5,236.00 as this was the amount of the loan actually applied to the J. C. Sims mortgage. In his application for the loan to the Federal Land Bank by Mr. Evans it is shown that the amount of the Sims mortgage was $5,236.00, but there are other items in the application which were paid from the loan that may entitle the Federal Land Bank to subrogation with respect to. The record is not clear as to some of them in this respect.
The opinion heretofore entered should not be construed as precluding the chancellor below from examining the various items listed for payment with the proceeds of the loan along with the J. C. Sims mortgage with a view of determining *Page 567 
which of them were actually paid with the said loan and with respect to which subrogating should be allowed in favor of the Federal Land Bank of Columbia and enter his judgment accordingly.
Re-hearing denied.
DAVIS, C. J., and ELLIS, J., concur;
WHITFIELD, P. J., and BUFORD, J., concur in the opinion and judgment.